Although there should doubtless be judgment for the goods sold after the execution and delivery of the guaranty in the sum of $325.93, that for the pre-existing debt of $2,217.76 should be disallowed. According to the verdict of the jury on the facts, that amount was filled in the blank space after the delivery of the instrument. To say that such was not a material alteration
is one of the most thorough fictions imaginable. To permit such addition to a written instrument opens the widest doors to unlimited fraud. It cannot be sound in law or justice. As delivered, the instrument guaranteed "blank dollars." *Page 500 
No alteration or addition to a written instrument intended to be the entire evidence of the transaction in itself, has ever been approved by this court, or should be.
The reasoning of the courts of North Dakota, South Dakota, and Mississippi seem sounder in principle, and should be followed, no matter what number of courts have held otherwise.
On that matter, I dissent.
TOLMAN, C.J., and FULLERTON, J., concur with HOLCOMB, J.